 Case: 4:20-cv-01473-HEA Doc. #: 11 Filed: 10/15/20 Page: 1 of 2 PageID #: 353




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


BUSEY BANK,                                   )   Case No.: 4:20-cv-01473
                                              )
              Plaintiff,                      )   Courtroom: 10 North
                                              )
v.                                            )   Chambers: 10.182
                                              )
BENJA INCORPORATED, et al.,                   )   Judge: Hon. Henry E. Autrey
                                              )
              Defendants.                     )


       SUGGESTION OF BANKRUPTCY AND NOTICE OF AUTOMATIC STAY
       A Chapter 11 Petition has been filed by Defendant Benja Incorporated in the United States

Bankruptcy Court for the Northern District of California, and it was assigned Case No. 20-30819.


 Dated: October 15, 2020                                  MASON LAW FIRM LLC

                                                    By: /s/ Ryan J. Mason
                                                        Ryan J. Mason (#MO56167)
                                                        13421 Manchester Road, Suite 105
                                                        St. Louis, Missouri 63131
                                                        (314) 686-4044
                                                        rmason@masonlawstl.com

                                                          SLATER LAW GROUP, APC

                                                          Mark K. Slater
                                                          (pro hac vice admission pending)
                                                          Junyong Huang-Stowers
                                                          (pro hac vice admission pending)
                                                          33 New Montgomery Street, Suite
                                                          1210
                                                          San Francisco, California 94105
                                                          (415) 294-7700
                                                          mslater@slaterlawgrp.com
                                                          jhuang@slaterlawgrp.com

                                                          ATTORNEYS FOR DEFENDANT
                                                          BENJA INCORPORATED
 Case: 4:20-cv-01473-HEA Doc. #: 11 Filed: 10/15/20 Page: 2 of 2 PageID #: 354




                                 CERTIFICATE OF SERVICE
        The undersign hereby certifies that a true and correct copy of the above and foregoing
pleading was electronically filed using the CM/CEF system on October 15, 2020, and service
shall be made by email and the CM/ECF system on counsel of record, including the following:


 Michael A. Campbell                               Jerry L. Switzer, Jr.
 Nicholas A. Griebel                               POLSINELLI PC
 POLSINELLI PC                                     150 North Riverside Plaza, Suite 3000
 100 South Fourth Street, Suite 1000               Chicago, Illinois 60606
 St. Louis, Missouri 63102                         jswitzer@polsinelli.com
 mcampbell@polsinelli.com                          ATTORNEYS FOR PLAINTIFF BUSEY
 ngriebel@polsinelli.com                           BANK
 ATTORNEYS FOR PLAINTIFF
 BUSEY BANK



                                                   /s/ Ryan J. Mason




                                               2
